DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	The examiner thanks the applicant for amending the claims and thus withdraws the 112 rejections. 
3.	Applicant's arguments filed 9/15/2020 have been fully considered but they are not persuasive. 
4.	The argument that the amendment is as presented in the interview is not persuasive.  The amendment proposed in the interview from Aug 24 is not the same as currently amended.  . The current amendment recites “wherein an aspiration tube, a dissolution media supply line, and a steam supply line are separately mechanically coupled to the cover, and at least the aspiration tube is coupled to the cover in a seal-tight manner” which was not recited as a proposed amendment from the Aug 24 interview.  Examiner acknowledges that a second interview summary was sent regarding the wrong application.  Please disregard the interview summary from Aug 27. 
5.	In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
6.	Regarding the argument that the amendment reciting the aspiration tube, dissolution media supply line, and steam supply line are separately mechanically coupled to the cover is not taught by the prior art is not persuasive.  It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide aspiration tube, dissolution media supply line, and steam supply line that are separately mechanically coupled to 
7.	Regarding applicant’s argument directed to Merz, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The argument directed to Merz that it’s cover is similar in function to the aspiration tube and that it does not teach a cover that is mechanically coupled to a dissolution media supply line and a steam supply line and that it’s lid is used for aspiration and not for dosing is not persuasive.  Merz also teaches that the lid 74 can also function as lid 39 wherein it is used as a cover for dosing.  While Merz teaches two separate lids for different functions, it was Lee that was relied upon for teaching different supply and aspiration lines.  By using any lid of Merz the combination with Lee allows for the lid to function for dosing and aspiration.     
8.	Regarding applicant’s argument directed to Walter, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The argument that Walter does not teach vessel retained as stationary in chamber throughout the process as claimed because it teaches movement in one direction is not persuasive.  The claim does not restrict which direction the vessel is stationary.  Since, the claims are broadly 

In response to applicant’s argument directed to Lee that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub U.S 2007/0292309), and further in view of Merz (PG Pub U.S 2012/0060446), Wochner et al. (PG Pub U.S 2013/0025625), Fetvedt (PG Pub U.S 2010/0126980), and Walter (U.S Patent 6,179,017). 
13.	Regarding claim 1, Lee teaches a method for cleaning a dissolution vessels [abstract, para 0028-0030 and 0043-0046; rinsing and vacuuming test tubes reads on cleaning dissolution vessels] and subsequent dosing of a dissolution medium [para 0038, 0049-0051, and 0055; wherein test tubes alternating through stations of filling/rinsing and testing reads on subsequent dosing of dissolution media after cleaning] with a dosing apparatus (abstract), comprising: operating a control unit of the apparatus, at least one pump to suck used dissolution medium contained in a dissolution vessel (para 0038, 0044, and 0055), the used dissolution medium is transferred through an aspiration line into a waste tank (para 0043-0046), which is coupled to cover in air tight manner.      
Although Lee teaches the use of a cleaning fluid, it fails to specifically teach what the cleaning fluid is and fitting an adjustable cover over an opening of the dissolution vessel located in a chamber of the apparatus.  However, Merz teaches a method for dosing and cleaning dosing equipment wherein it is known for the cleaning fluid to be generated steam (para 0008, 0010-0011 and 0019) and to fit an adjustable cover over an opening of the dissolution vessel located in a chamber of the apparatus (para 0034, end 74 reads on lid) in order to secure the vacuum channel, to prevent waste from being sucked from escaping to the outer environment, to kill germs, disinfect the vessel, and to further promote complete discharge of the medium out of the vessel with unwanted adhesions of the medium in the vessel (para 0008, 0010-0011, and 0019 of Merz).  Therefore, it would have been obvious to one of ordinary skill in the art before 
Since, the present combination of Lee, Merz, teaches a lid and aspirating from the dissolution vessel and supplying to the dissolution vessel, the present combination of Lee and Merz, implicitly teaches that the lid is adjustable and that the aspiration tube mechanically coupled to a cover adjusted over an opening of the dissolution vessel and a dissolution supply line coupled to the cover and wherein the cover remains fitted on the dissolution vessel throughout each of the operating steps.  
Although the present combination of Lee and Merz, teaches operating the pump to transfer preheated dissolution medium (para 0042 of Lee) from a storage deposit to dosing deposit (para 0051-0052 of Lee), it fails to teach transferring a predefined amount of unused dissolution medium from a dissolution deposit to a dosing deposit, the predefined amount of the unused dissolution medium is determined using a gravimetric measuring device, the unused dissolution medium is preheated by a heating system of the apparatus.  However, Wochner teaches a dosing method wherein it is known to transfer a predefined amount of unused cleaning medium from a cleaning deposit to a dosing deposit, the predefined amount of the unused cleaning medium is determined using a gravimetric measuring device (para 0074-0085) in order to enhance the accuracy of the dosing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method of the present combination of Lee and Merz, to transfer a predefined amount of unused dissolution medium from a dissolution deposit to a dosing deposit, the predefined amount of the unused dissolution medium is determined using a gravimetric measuring device as suggested by Wochner in order to enhance the accuracy of the dosing.  

  But, the present combination of Lee, Merz, Wochner, and Fetvedt fails to teach wherein the vessel is retained stationary in the chamber throughout the fitting and each of the operating steps.  However, Walter teaches wherein the vessel is retained stationary in chamber throughout fitting and washing and cleaning steps (col 3 lines 40-50 and col 4 lines 5-10) in order to easily operate the apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Lee, Merz, Wochner, and Fetvedt to have vessel is retained stationary in chamber throughout fitting and washing and cleaning steps as taught by Walter in order to easily operate the apparatus.     
Lee, Merz, Wochner, and Fetvedt, and Walter fail to specifically teach wherein the aspiration tube, dissolution media supply line, and steam supply line are separately mechanically coupled to the cover.  However, it would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide aspiration tube, dissolution media supply line, and steam supply line that are separately mechanically coupled to the cover as it is simply a prima facie case of making separable in .  
14.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub U.S 2007/0292309) and Merz (PG Pub U.S 2012/0060446), Wochner et al. (PG Pub U.S 2013/0025625), Fetvedt (PG Pub U.S 2010/0126980), and Walter (U.S Patent 6,179,017) and in further view of Britten et al. (PG Pub U.S 2008/0062522).  
15.	Regarding claim 3, the present combination of Lee, Merz, Wochner, Fetvedt and Walter fails to teach wherein after emptying the waste tank, a neutralizing solution is added to said waste tank.  However, Britten teaches a cleaning method wherein it is known to add neutralizing agent to the system to neutralize after a waste from a vessel is transferred out (abstract and para 0012) in order to have any remaining fluid be neutralized in the system so that waste fluid may be released without limitation (abstract and para 0012) and to minimize waste remaining in the system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Lee, Merz, Wochner, Fetvedt and Walter to add a neutralizing agent as taught by Britten after emptying the waste tank in order to have any remaining fluid be neutralized in the system so that waste fluid may be released without limitation and to minimize waste remaining in the system.     

16.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub U.S 2007/0292309) and further in view of Merz (PG Pub U.S 2012/0060446), Wochner et al. (PG Pub U.S 2013/0025625), Fetvedt (PG Pub U.S 2010/0126980), Walter (U.S Patent 6,179,017) and in further view of Travis et al. (PG Pub U.S 2012/0015862).  
17.	Regarding claim 4, although the present combination of Lee, Merz, Wochner, Fetvedt and Walter teaches dosing in pharmaceutical applications (abstract of Lee), it fails to teach that anti-foam solution is added.  However, Travis teaches that it is known in pharmaceutical applications (abstract and para 0037) to add anti-foaming solution (para 0029; defoamers) in .   

18.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PG Pub U.S 2007/0292309) and further in view of Merz (PG Pub U.S 2012/0060446), Wochner et al. (PG Pub U.S 2013/0025625), Fetvedt (PG Pub U.S 2010/0126980), Walter (U.S Patent 6,179,017) and in further view of Sneed (U.S Patent 4,014,357).  
19.	Regarding claim 5, the present combination of Lee, Merz, Wochner, Fetvedt and Walter teaches that it is known to apply over heated steam (para 0008 of Merz), but fails to teach that one or more chemical additives are added to overheated steam.  However, Sneed teaches a method for cleaning vessels wherein it is known to apply over heated steam with a solvent [reads on additive] (abstract and col 2 lines 5-15) in order to effectively clean the vessel and to achieve the predictable result of cleaning.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the present combination of Lee, Merz, Wochner, Fetvedt and Walter to add one chemical additive to the steam as taught by Sneed in order to effectively clean the vessel and to achieve the predictable result of cleaning.  

Conclusion
20.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 57127213031303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714